Citation Nr: 1719056	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  13-16 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a lumbar spine disability.

2.  Entitlement to service connection for a lumbar spine disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from January 1978 to December 1980, and from March 1981 to June 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

Although the RO has reopened the service connection claim for a lumbar spine disability, the Board must determine of its own accord whether new and material evidence is of record to reopen the claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001). 

The issue of entitlement to service connection for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The service connection claim for a lumbar spine was initially denied in a September 2005 rating decision. 

2.  The Veteran did not appeal the September 2005 rating decision or submit new and material evidence within one year of the date of its mailing.  

3.  An April 2006 rating decision again denied service connection for a lumbar spine disability. 

4.  Additional evidence received within one year of the April 2006 rating decision is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the service connection claim for a lumbar spine disability.  

CONCLUSIONS OF LAW

1.  The September 2005 rating decision is final with regard to the service connection claim for a lumbar spine disability.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence has been submitted to reopen the service connection claim for a lumbar spine disability. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A determination on a claim by the agency of original jurisdiction of which the claimant is properly notified is final if no notice of disagreement (NOD) is filed within the prescribed time period, or an appeal is not perfected pursuant to 38 C.F.R. § 20.302.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; see 38 C.F.R. §§ 20.200, 20.201, 20.302 (2016) (setting forth requirements and timeframe for initiating and perfecting an appeal). 

In order to reopen a previously and finally disallowed claim, new and material evidence must be submitted by the claimant or secured by VA with respect to that claim since the last final denial.  See 38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

VA regulation defines "new and material evidence" as follows.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (holding that there is a "low threshold" for reopening). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is received within one year after the date of mailing of an RO decision, it prevents that decision from becoming final and will be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period."  38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final); 38 C.F.R. § 3.400(q) (2016) (providing that, as to new and material evidence received within appeal period, "effective date will be as though the former decision had not been rendered"). 

Service connection for a low back injury was initially denied in a September 2005 rating decision.  The Veteran was notified of the decision and his appellate rights in a September 2005 letter.  See 38 U.S.C.A. § 5104 (West 2014); 38 C.F.R. §§ 3.103, 19.25 (2016).  He did not submit a notice of disagreement (NOD).  See 38 C.F.R. §§ 20.200, 20.202, 20.302.  Moreover, he did not submit new and material evidence within one year of the date of mailing of the September 2005 rating decision.  See 38 C.F.R. § 3.156(b).  Accordingly, that rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

An April 2006 rating decision again denied service connection for a low back injury.  The Veteran did not appeal this decision.  However, as discussed below, new and material evidence was received within one year of that decision, which prevents it from becoming final. 

In determining whether new and material evidence is required to reopen the claim, the focus must be on whether the evidence amounts to a new claim "based upon distinctly diagnosed diseases or injuries" from the claim considered in the prior final decision.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009); Boggs v. Peake, 520 F.3d 1330, 1335-36 (2008).  A new diagnosis does not necessarily amount to a new claim if the evidence shows that the same disease or injury was in fact adjudicated in the prior decision.  See Velez, 23 Vet. App. at 204; see also Boggs, 520 F.3d at 1336 (a misdiagnosis cannot be the basis for a new claim).  

In this case, the Veteran's current claim for disability of the lumbar spine concerns the same disease or injury that was the basis of the claim considered and denied in the September 2005 and April 2006 decisions.  See id.  Accordingly, new and material evidence must be received to reopen it. 

New and material evidence has been received to reopen the service connection claim.  At the time of the September 2005 and April decisions, there was no evidence of a current low back disability.  Within one year of the April 2006 rating decision, a February 2007 VA treatment record reflects a computerized tomography (CT) scan report showing findings of degenerative disc disease and an annular bulge in the lumbar spine.  This record was in the constructive possessive of the RO, even if not physically in the claims file within one year of the April 2006 rating decision.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  A diagnosis or findings of pathology with respect to the lumbar spine was not of record at the time of the April 2006 rating decision, which denied the claim in part for lack of a current disability.  In light of the service treatment records showing that the Veteran injured his low back in a fall and subsequently reported back pain after heavy lifting and marching, the evidence of a current low back disability is sufficient to raise a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. at 117.  Accordingly, new and material evidence within one year of the April 2006 rating decision has been received to reopen the claim, and also prevents that decision from becoming final.  See 38 C.F.R. § 3.156; Young, 22 Vet. App. at 466. 

In sum, the service connection claim for a lumbar spine disability is reopened.  


ORDER

New and material evidence has been received to reopen the service connection claim for a lumbar spine disability; the appeal is granted to that extent only. 


REMAND

The reopened claim for a lumbar spine disability must be remanded for further development. 

Specifically, a new VA medical opinion must be obtained.  In the November 2010 VA opinion, the examiner opined that the Veteran's current lumbar spine disability was not related to the in-service back injuries because there were no recurrences of back pain after either injury, and because the degenerative disease had worsened only in the last year according to the Veteran's history, which was twenty-five years after service.  However, these findings disregard the Veteran's statements that he experienced recurrent back pain ever since the in-service injuries.  Moreover, VA treatment records as early as June 2005 document the Veteran's report of back pain, which is more than five years prior to the November 2010 VA examination report.  Thus, because the VA examiner's opinion does not take into account this pertinent evidence, a new VA opinion must be obtained.  

Further, a November 2016 statement (on VA Form 646) raises a theory of secondary service connection, stating that an abnormal gait associated with the Veteran's service-connected ankle and knee disabilities caused or aggravated his lumbar spine disability.  See 38 C.F.R. § 3.310 (2016).  A VA opinion is warranted on that issue.  

Accordingly, the case is REMANDED for the following action:

1.  Add to the claims file any outstanding VA treatment records from the Central Texas VA Health Care System dated since April 2013. 

2.  Then, obtain a VA medical opinion in accordance with the instructions below.  The claims file must be made available to the examiner for review.  An examination need not be performed unless deemed necessary to render an informed opinion.  

A. Direct service connection: Whether it is at least as likely as not (50% probability or more) that the Veteran's current lumbar spine is related to the fall injury and back complaints during active service.  
The examiner must take into account the fact that the VA treatment records document complaints of back pain since 2005, and that the Veteran states that he experienced intermittent back pain ever since the in-service fall injury.   

B. Secondary service connection: If the examiner finds that the Veteran's current lumbar spine disability is not related to the fall injuries and diagnoses during active service, the examiner must opine whether it has been caused or aggravated by any abnormal gait associated with the Veteran's service-connected ankle and knee disabilities.  

Complete explanations must be provided in support of the conclusions reached. 

3.  Then, review the claims file and ensure that all requested development actions have been completed in full.  If the VA examination report does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

4.  Finally, after completing any other development that may be indicated, readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


